Citation Nr: 0010479	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  97-29 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a skin rash as an 
undiagnosed illness.

2.  Entitlement to service connection for a psychiatric 
disorder, including post traumatic stress disorder (PTSD).

3.  Entitlement to service connection for a respiratory 
disorder/chronic chest colds as an undiagnosed illness.

4.  Entitlement to service connection for muscle aches/joint 
pains as an undiagnosed illness.

5.  Entitlement to a compensable rating for chronic fatigue 
syndrome.


REPRESENTATION

Appellant represented by:	West Virginia Department of 
Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from September 1989 to May 
1992.

This appeal arises from February 1997 and August 1997 rating 
decisions of the Huntington, West Virginia, Regional Office 
(RO).  

The issues of service connection for a respiratory 
disorder/chronic chest colds and muscle aches/joint pains as 
undiagnosed illnesses will be addressed in a remand that 
follows this decision.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's increased rating and service connection for a 
skin rash as an undiagnosed illness claims has been 
developed.

3.  The veteran's skin disorder is nummular eczema, a known 
clinical diagnosis.

4.  There is no competent evidence of a psychiatric disorder 
during service, no competent evidence linking any current 
psychiatric disorder to service, and no competent evidence 
that the veteran has PTSD.

5.  There is evidence that the veteran had active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War.

6.  There is evidence that the veteran may have an 
undiagnosed respiratory illness.

7.  There is evidence that the veteran may have an 
undiagnosed illness of the joints and muscles.

8.  Debilitating fatigue, cognitive impairment, or other 
signs or symptoms of chronic fatigue resulting in 
incapacitation requiring bed rest and treatment by a 
physician are not shown.  


CONCLUSIONS OF LAW

1.  A skin rash as an undiagnosed illness was not incurred in 
service.  38 U.S.C.A. §§ 1117, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.317 (1999).

2.  The claim of service connection for a psychiatric 
disorder including PTSD is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.304 (1999).

3.  The claim of service connection for a respiratory 
disorder/chronic chest colds due to an undiagnosed illness is 
well grounded.  38 U.S.C.A. §§ 1117, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.317 (1999). 

4.  The claim of service connection for muscle aches/joint 
pains due to an undiagnosed illness is well grounded.  
38 U.S.C.A. §§ 1117, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.317 (1999). 

5.  A compensable rating for chronic fatigue syndrome is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.31, 4.88b, Code 6354 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

The threshold matter to be resolved is whether these claims 
are well-grounded; that is, whether they are plausible, 
meritorious on their own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
A veteran has, by statute, the duty to submit evidence that a 
claim is well grounded.  The evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a).  Where such evidence is 
not submitted, the claim is not well grounded, and the 
initial burden placed on the veteran is not met.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

Under 38 U.S.C.A. § 5107(a), the Department of Veterans 
Affairs (VA) has a duty to assist only those claimants who 
have established well grounded (i.e., plausible) claims.  
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  For the purpose of 
determining whether a claim is well grounded, the credibility 
of the evidence in support of the claim is presumed.  
Robinette v. Brown, 8 Vet.App. 69 (1995).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit 
v. Brown, 5 Vet. App. 91. 93 (1993).  In the absence of proof 
of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Evidence of incurrence during service and evidence of a nexus 
with service can be satisfied by (1) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (2) evidence showing 
postservice continuity of symptomatology; and (3) medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the postservice symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The disease 
entity must be identified and shown to be chronic.  In the 
absence of chronicity, continuity of symptomatology following 
discharge is required.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted when all of the evidence 
demonstrates that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Compensation for certain disabilities due to undiagnosed 
illnesses is available to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms.  Such disability must became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001; and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both signs in the medical sense of objective evidence 
perceptible to an examining physician, and other non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six or more months, or are 
intermittent over a six month period will be considered 
chronic.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to, fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317(b).

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War; or if there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(c).

Skin Rash

A November 1995 rating decision denied service connection for 
a skin rash.  The decision addressed both direct and 
presumptive service connection.  The veteran was advised of 
this decision and did not submit a timely notice of 
disagreement with respect to the issue of service connection 
for a skin rash.  The decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).  

In April 1997, new regulations extending the presumptive 
period for Persian Gulf undiagnosed illness to December 31, 
2001 were promulgated, retroactively effective from November 
1994.  62 Fed.Reg. 23,139 (April 29, 1997).  Since the prior 
denial of presumptive service connection for a skin rash was 
based in part on a presumptive period of two years after 
service in Southwest Asia, the regulatory change created a 
new basis for entitlement to service connection.  
Accordingly, the claim for service connection for a skin rash 
must be considered de novo.  Spencer v. Brown, 17 F.3d 368 
(Fed.Cir 1994).

Since direct service connection for a skin rash was denied in 
a final decision, and the regulatory change does not alter 
the criteria for establishing direct service connection, 
consideration herein will be limited to addressing the matter 
of service connection for a skin rash on a presumptive basis 
as an undiagnosed illness.
The Board finds that the veteran's claim of service 
connection for a skin rash is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a); that is, it is plausible.  
He has not indicated that additional relevant evidence of 
probative value may be obtained which has not already been 
sought and associated with the claims folder.  Accordingly, 
the Board finds that the duty to assist, mandated by 
38 U.S.C.A. § 5107(a), is satisfied.

On December 1994 VA general medical examination, recurrent 
skin rash was diagnosed.  On September 1997 VA skin 
examination, the veteran complained of recurrent dermatitis 
on the neck, arms, and legs beginning in 1991.  There were 
two areas of dermatitis on the right calf.  The diagnosis was 
nummular eczema, cause unknown, not related to tour in the 
Army or Desert Storm.  Since the veteran's skin disorder has 
received the diagnosis of nummular eczema, it is not an 
undiagnosed illness.  

Numerous statements from the veteran's friends and family 
members, dated in November 1996, December 1996, and January 
1997, note that he had, or complained of, a skin rash.  
However, these persons are not medical professionals.  While 
they are competent to relate what they observed, they are not 
competent to render opinions as to medical diagnoses or 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

A November 1996 statement from his sister in law, who 
indicated that she was a registered nurse, notes that the 
veteran's skin rash was not recognized as anything that she 
was familiar with.  However, she is not a specialist in skin 
diseases, and there is no evidence that she participated in 
the veteran's treatment.  Therefore, her statement is not 
probative as to whether the veteran's skin disorder is an 
undiagnosed illness.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995); Black v. Brown, 10 Vet. App. 279 (1997).  As noted 
above, on September 1997 VA skin examination nummular eczema 
was diagnosed.  This examination was conducted by a 
dermatologist specifically for the purpose of determining the 
nature and etiology of the veteran's skin disorder.  
Consequently, the report of the examination is considered to 
be competent and highly probative evidence regarding the 
nature and etiology of the veteran's skin disease. 
The veteran testified at a September 1999 hearing before the 
undersigned member of the Board that his skin disorder had 
been diagnosed both inside and outside VA as eczema but that 
treatment for it was ineffective.  He indicated that his skin 
disability was in actuality an undiagnosed illness of the 
skin.  However, as a lay person, the veteran is not competent 
to render opinions as to medical diagnosis or causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
his opinion regarding his skin disorder is not probative.

Since the veteran's skin disorder is not an undiagnosed 
illness, the preponderance of the evidence is against the 
claim for service connection for a skin rash as an 
undiagnosed illness.  

Psychiatric disorder

Service connection for PTSD requires medical evidence of a 
diagnosis; a link, established by medical evidence, between 
current symptoms and an inservice stressor(s); and credible 
supporting evidence that the claimed inservice stressor(s) 
occurred.  38 C.F.R. § 3.304(f).

The veteran's service medical records do not show any 
psychiatric complaints or treatment during service.  A report 
of medical history, dated in March 1992, notes that the 
veteran indicated that he had not had depression or excessive 
worry, or nervous trouble of any sort.  A report of medical 
examination, also dated in March 1992, indicates that the 
veteran's psychiatric status was not examined.  The veteran 
indicated that there had been no change in his health since 
his last examination.  Accordingly, there is no competent 
evidence of a psychiatric disorder during service.  38 C.F.R. 
§ 3.303(a).

On September 1997 VA examination, the diagnoses were 
recurrent major depression with paranoid ideation, dysthymic 
disorder, and alcohol abuse.  The examiner stated that "[n]o 
definite clinical evidence of Post-Traumatic Stress Disorder 
was elicited."  The diagnosed disorders were not noted to be 
related to service.  There is no competent medical evidence 
relating the veteran's current psychiatric diagnoses to 
service.  38 C.F.R. §§ 3.303(b), (c), 3.304(f).
The veteran has submitted numerous statements from family 
members which indicate that his personality changed following 
service or that he had PTSD.  However, these persons are not 
medical professionals.  While they are competent to relate 
what they observed, they are not competent to render opinions 
as to medical diagnoses or causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Therefore, their statements are not 
competent evidence that a current psychiatric disorder was 
incurred in service or is related to service.  38 C.F.R. 
§ 3.303.  

The veteran testified at a September 1999 hearing before the 
undersigned member of the Board that major depression was a 
misdiagnosis.  He indicated that he had not received 
treatment or medication for PTSD, and that he had not been 
diagnosed with PTSD since September 1997.  As a layperson, he 
is not competent to render opinions as to medical diagnosis 
or causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
His opinion regarding the diagnosis of his psychiatric 
condition is not competent evidence.

The veteran has not submitted evidence that would justify a 
belief by a fair and impartial individual that his claim of 
service connection for a psychiatric disorder, to include 
PTSD, is plausible.  There is no competent evidence in the 
record of a psychiatric disorder during service or of a nexus 
between the veteran's current psychiatric disorder and 
service.  Additionally, there is no competent evidence that 
the veteran has PTSD.  Accordingly, the claim is not well 
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609 (1992), 
Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  

Respiratory disorder/chronic chest colds

The veteran's DD-214 indicates that he had service in 
Southwest Asia from August 1990 to April 1991.  Therefore, 
there is evidence that he had active service in the Southwest 
Asia theater of operations during the Persian Gulf War.  

On December 1994 VA examination, mild restrictive ventilatory 
defect was diagnosed.  This diagnosis was not attributed to a 
known pulmonary disorder.  Accordingly, there is evidence of 
an undiagnosed respiratory illness prior to December 31, 
2001.
Since the veteran had service in the Southwest Asia theater 
of operations during the Persian Gulf War and there is 
evidence of an undiagnosed respiratory illness prior to 
December 31, 2001, the claim for service connection for a 
respiratory disorder/chronic chest colds due to an 
undiagnosed illness is well grounded.  38 U.S.C.A. §§ 1117, 
5107; 38 C.F.R. § 3.317; VAOPGCPREC 4-99.

Muscle aches/joint pains

As was noted above, the veteran had active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  The report of a December 1994 VA miscellaneous 
neurologic disorders examination shows impressions including 
reported history of arthralgia [pain in a joint].  A 
September 1997 VA joints examination report shows diagnoses 
of recurrent swelling of the right knee and pain syndrome, 
pain syndrome of the distal radius bilaterally free of 
physical or joint abnormality, and pain syndrome only of 
unclear etiology.  These examination reports do not attribute 
the veteran's joint pain complaints to any known diagnosis.  
On September 1997 VA muscles examination, myalgia of 
uncertain etiology was diagnosed.  The myalgia was not 
attributed to a known diagnosis.  Accordingly, there is 
evidence of muscle aches/joint pains due to undiagnosed 
illness.  

Since the veteran had service in the Southwest Asia theater 
of operations during the Persian Gulf War, and there is 
evidence of undiagnosed illness of the joints and muscles 
prior to December 31, 2001, the claim for service connection 
for muscle aches/joint pains due to an undiagnosed illness is 
well grounded.  38 U.S.C.A. §§ 1117, 5107; 38 C.F.R. § 3.317; 
VAOPGCPREC 4-99.

Increased rating

Since the veteran alleges that his disability is more severe 
than reflected by the initial rating assigned when service 
connection was granted for the disorder, this claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  The veteran has 
not indicated that any relevant evidence is outstanding.  
Accordingly, the Board finds that the duty to assist mandated 
by 38 U.S.C.A. § 5107(a) is met.
The severity of a disability is ascertained by application of 
criteria set forth in the VA Schedule for Rating Disabilities 
in 38 C.F.R. Part 4 (Schedule).  The disability ratings are 
based on the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where the Schedule does not provide a zero percent evaluation 
for a Diagnostic Code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

Chronic Fatigue Syndrome warrants a 100 percent rating when 
there are debilitating fatigue, cognitive impairments (such 
as inability to concentrate, forgetfulness, confusion), or a 
combination of other signs and symptoms which are nearly 
constant and so severe as to restrict routine daily 
activities almost completely and which may occasionally 
preclude self-care.  A 60 percent rating is warranted where 
the symptoms are nearly constant and restrict routine daily 
activities to less than 50 percent of the pre-illness level, 
or; which wax and wane, resulting in periods of 
incapacitation of at least six weeks total duration per year.  
A 40 percent rating is warranted where symptoms are nearly 
constant and restrict routine daily activities to 50 to 75 
percent of the pre-illness level, or; which wax and wane, 
resulting in periods of incapacitation of at least four but 
less than six weeks total duration per year.  A 20 percent 
rating is appropriate where symptoms are nearly constant and 
restrict routine daily activities by less than 25 percent of 
the pre-illness level, or; which wax and wane, resulting in 
periods of incapacitation of at least two but less than four 
weeks total duration per year.  A 10 percent rating is 
warranted for symptoms which wax and wane but result in 
periods of incapacitation of at least one but less than two 
weeks total duration per year, or; symptoms controlled by 
continuous medication.  For the purpose of evaluating chronic 
fatigue syndrome, the condition will be considered 
incapacitating only while it requires bed rest and treatment 
by a physician.  38 C.F.R. § 4.88b, Diagnostic Code 6354.

On December 1994 VA general medical examination, the veteran 
complained of weakness and fatigue.  The diagnoses included 
weakness and fatigue.  There were no specific findings 
related to chronic fatigue.  On December 1994 VA 
miscellaneous neurologic disorders examination, the veteran 
indicated that he tired quite easily, he did not complain of 
weakness, and he denied cognitive complaints.  The veteran 
was alert and oriented.  No muscle weakness or fatigability 
was elicited.  The impressions included reported history of 
fatigue.  The examiner commented that no weakness could be 
elicited and that the cause of the reported easy fatigability 
was unclear.  

On September 1997 VA alimentary appendages examination, it 
was noted that the veteran had chronic fatigue.  On September 
1997 VA miscellaneous neurologic disorders examination, it 
was noted that the veteran complained of chronic fatigue and 
that he never felt rested.  He was described as alert and 
oriented in all spheres, and his affect was bright with 
congruent mood.  There was normal stream of thought, and 
speech was clear, coherent, relevant, and goal directed.  The 
diagnoses included chronic fatigue.  

These examination reports show complaints of chronic fatigue 
or provide diagnoses related to fatigue.  However, none of 
this evidence shows debilitating fatigue, cognitive 
impairment, or other signs or symptoms of chronic fatigue.  
The diagnosis of chronic fatigue is based solely on 
subjective complaints of fatigue.  The evidence clearly does 
not show that any fatigue is incapacitating, requiring bed 
rest or treatment by a physician.  

Numerous statements from the veteran's friends and family 
members, dated in November 1996, December 1996, and March 
1997, note that he complained of being tired and fatigued, 
and was observed to be fatigued.  These persons are not 
medical professionals.  While they are competent to relate 
personal observations, they are not competent to render 
opinions as to medical diagnoses or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  A November 1996 statement 
from a sister in law, who indicated that she was a registered 
nurse, noted that he exhibited fatigue and had very little 
energy.  The statement does not show that the veteran had 
debilitating fatigue, cognitive impairment, or incapacitating 
episodes requiring bed rest or treatment by a physician.  

At a hearing in September 1999, the veteran testified that he 
was constantly tired regardless of the amount of sleep he 
got.  He also indicated that he did not have the energy to do 
things and did not feel like going to work.  He was not 
receiving treatment for fatigue.  This testimony also does 
not show debilitating fatigue, cognitive impairment, or 
incapacitating episodes requiring bed rest or treatment by a 
physician.

Although there is medical evidence that fatigue or chronic 
fatigue is diagnosed, this is based on the veteran's 
subjective complaints.  The medical evidence in the record 
does not show debilitating fatigue, cognitive impairment, or 
other signs or symptoms of chronic fatigue resulting in 
incapacitating fatigue requiring bed rest and treatment by a 
physician.  The veteran's fatigue does not rise to the level 
that he is incapacitated or requires regular medication for 
control.  The criteria for a compensable rating are not met,  
Hence, a 0 percent rating is warranted.  38 C.F.R. §§ 4.7, 
4.31, 4.88b, Code 6354.

Since the appeal is from an initial rating assigned, the 
Board has considered the possibility of staged ratings, as 
suggested by the U.S. Court of Appeals for Veterans Claims 
(Court) in Fenderson v. West, 12 Vet. App. 119 (1999).  
However, at no time during the appellate period is the extent 
of disability shown to have risen to the level required for a 
compensable rating.  


ORDER

1.  Service connection for a skin rash as an undiagnosed 
illness is denied.
2.  Service connection for a psychiatric disorder including 
PTSD is denied.
3.  The claim for service connection for a respiratory 
disorder/chronic chest colds due to an undiagnosed illness is 
well grounded; and to that extent only the appeal is allowed. 
4.  The claim for service connection for muscle aches/joint 
pains due to an undiagnosed illness is well grounded; and to 
that extent only, the appeal is allowed. 
5.  A compensable rating for chronic fatigue syndrome is 
denied.


REMAND

As noted above, the veteran's claims for service connection 
for a respiratory disorder/chronic chest colds and muscle 
aches/joint pains due to undiagnosed illness are well 
grounded.  Accordingly, VA has a duty to assist him in the 
development of these claims.  Before these issues can be 
decided, additional development of the evidence is necessary.

At his September 1999 hearing before the undersigned member 
of the Board, the veteran testified that he recently received 
treatment for his pulmonary problems.  Records of such 
treatment have not been associated with his claims folder.  
Such records may provide probative evidence for assessing the 
veteran's claim.  

On a December 1994 VA joints examination, chondromalacia of 
the left patella, and strained ligaments of the knees and 
wrists were diagnosed.  On December 1994 VA miscellaneous 
neurologic disorders examination a history of arthralgia was 
noted.  On September 1997 VA examination, recurrent swelling 
of the right knee and pain syndrome, and pain syndrome of the 
distal radius bilaterally free of physical or joint 
abnormality were diagnosed.  Since the veteran's joint pain 
complaints have been variously diagnosed, there is a conflict 
in the evidence as to the nature of the veteran's joint 
complaints, including whether he has objective indications of 
chronic disability that are perceptible to an examining 
physician or indicators that are capable of independent 
verification.  

The Court has held that the duty to assist veterans in the 
development of facts pertinent to their claims, under 
38 U.S.C.A. § 5107(a) and 38 C.F.R. § 3.103(a), as set forth 
in Littke v. Derwinski, 1 Vet.App. 90 (1990), requires that 
the VA accomplish additional development of the evidence if 
the record currently before it is inadequate.  
Accordingly, the case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the names and addresses of all 
health care provider(s) that were sources 
of his treatment for respiratory 
disorder/chronic chest colds from January 
1997 to the present, then obtain complete 
clinical records of all such treatment.

2.  The RO should arrange for the veteran 
to be scheduled for a VA joints 
examination to assess his muscle 
ache/joint pain complaints.  Any 
indicated tests or studies should be 
conducted.  The examiner should identify 
any objective indications of chronic 
disability, including objective 
observations perceptible to the examining 
physician and other indicators that are 
capable of independent verification.  If 
there is no known diagnosis for any 
objectively confirmed symptoms, it should 
be so stated.  The examiner should 
provide the rationale for any opinion 
given.  The claims folder should be 
available to the examiner for review in 
conjunction with the examination.

4.  Following completion of the above, 
the RO should review the veteran's claims 
and determine whether service connection 
for a respiratory disorder/chronic chest 
colds and muscle aches/joint pains as 
undiagnosed illnesses can be granted.  
The RO should conduct any additional 
evidentiary development that is deemed 
necessary.

If either claim remains denied, the veteran and his 
representative should be provided an appropriate supplemental 
statement of the case and given the opportunity to respond.  
The case should then be returned to the Board for further 
consideration, as appropriate.
The veteran need take no action until he is notified.  The 
purposes of this REMAND are to obtain additional evidence and 
to ensure compliance with due process considerations.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 


- 16 -


